MR. JUSTICE COOPER
delivered the opinion of the court.
Action to recover upon a policy of life insurance in the sum of $2,000. The cause was tried by the court without a jury and resulted in a judgment for the defendant. Plaintiff appeals from the judgment and from an order denying her a new trial.
The provisions of the policy pertinent to this inquiry are as follows:
“Premiiums. All premiums are payable in advance at said home office or to any agent of the company upon delivery, on or before date due, of a receipt signed by either the president, vice president, second vice president, secretary or treasurer of the company and countersigned by said agent.
“A grace of 30 days (or one month, if greater), subject to an interest charge at the rate of 5 per centum per annum, shall be granted for the payment of every premium after the first, during which time the insurance shall continue in force. If death occur within the period of grace, the overdue premium and the unpaid portion of the premium for the then current policy year, if any, shall be deducted from the amount payable hereunder.
*159“Except as herein provided, the payment of a premium or installment thereof shall not maintain this policy in force beyond the date when the next premium or installment thereof is payable. If any premium or installment thereof be not paid before the end of the period of grace, then this policy shall immediately cease and become void, and all premiums previously paid shall be forfeited to the company, except as hereinafter provided. * * *
“Reinstatement. Unless it shall have been surrendered for its cash value, this. policy may be reinstated at any time within three years from date of default in payment of any premium, upon evidence of insurability satisfactory to the company and upon payment of the arrears of premium with interest thereon at the rate of 5 per centum per annum. * * *
“Agents are not authorized to modify this policy or to extend the time for paying the premium.”
By mutual agreement, the policy was changed to permit the annual premiums to be paid in quarterly installments of $16.49 on February 10, May 10, August 10, and November 10, of each year.
The determinative issue in the case is presented by the sixth paragraph in the complaint, as follows: “That said Merl S. Nelspn fulfilled all the conditions of said policy on his part to be performed, and paid all premiums provided for in said policy up to the date of his death, in accordance with said policy and agreement for quarterly payments, as above mentioned, except the installment of premium which was due August 10, 1915, was paid October 13, 1915, and the installment due November 10, 1915, was never paid.” All the allegations of the complaint are denied by the answer. The premium payments were all met to the satisfaction of the company, until August .10, 1915, the policy being in full force on that date, at which time, however, a quarterly payment of $16.49 on the annual premium fell due. On October 8 insured’s check for that amount was received by the company and *160placed in its suspense account. The insured died on December 13, 1915.
Appellant’s position is that the forfeiture was waived:
“1. (a) By the acceptance of the payment of premium on October 8; (b) by demand of payment of the next quarterly premium, which became due November 10; and (c) by the retention of the money from receipt thereof on October 8, without even offering to return the same until after the death of the insured.
“2. Having waived the forfeiture, the company had no right to require a certificate of health.
“3. The time for the payment of the premium which became due November 10 was extended to December 25, by reason whereof the policy was in full force and effect at the death of the insured.”
If the retention of the proceeds of the check is to be construed as a waiver of the health certificate the policy requires, or, what amounts to the same thing, “evidence of insurability satisfactory to the company,” the conclusion would logically follow. Did the company forego this important right?
On September 9, 1915, the following letter was mailed to the insured by the agent of the company in the city of Spokane, Washington, and received in due course:
“Mr. M. S. Nelson,
“Billings,
“Dear Sir: I regret to note that you have allowed your policy to lapse by default in the payment of the last premium. This may have been an oversight, or there may be something about your contract which you do not fully understand. In either event, I trust you will favor us with your reason for discontinuing. Frequently a policy that does not exactly meet the requirements of a.policy holder may be changed to some other plan, or, if necessaiy, reduced in amount. If it is inconvenient for you to pay the premium at this time, it is possible we can assist you with a loan, if the contract has been in force three years; or the payments may be changed t'o semi*161annual or quarterly. At any rate we would like to hear from you on the subject. A life insurance policy is too valuable an asset to your estate to be cast aside if it can possibly be avoided, and it should be borne in mind that to drop a policy or change it for a contract in another company is always to the detriment and cost of the' insured. Being a mutual company our interests are the same, and we are always pleased to answer any questions or make explanations which may be of service to our members. Trusting that you will take up the matter of restoring the policy, and that we may hear from you by return mail, I am, etc.,
“ W. H. Shields, Manager.”
The following indorsement appears on the bottom of the letter last referred to, in the handwriting of Merl S. Nelson: “Inclosed find check. Merl S. Nelson, 203 S. 30th St., Billings, Mont.” This, the father of the insured testified, was found shortly after his death, in 'a tin box containing his private papers, together with a canceled cheek dated September 5, 1915, in the sum of $16.49, showing its indorsement and deposit by defendant and return in due course to the insured.
From the testimony of Miss Mary I. Williams, it appears that on October 14, 1915, after the receipt and deposit of the check, the following letter was sent to the insured:
“Dear Sir: We beg to acknowledge receipt of check for $16.49 tendered in payment of the premium due August 10 last under your policy No. 2043476, but as this remittance was not received within the 30 days of grace allowed by the company the policy has now lapsed, and in order to restore same it will be necessary for you to furnish the company with a satisfactory certificate of health. We are inclosing you herewith blank for this purpose, which, if you will kindly take to either of our examiners, Dr. James Chappie or Dr. E. W. Thuerer, of your city, he will be glad to complete same for you. The fee charged in this connection will be paid by the company. Trusting you will give this matter attention at *162your earliest convenience, so that your policy may be restored, we are, etc.,
“W. H. Shields, Manager.”
To this there was no reply.
On December 8, 1915, the following letter was sent from the office of the defendant in Spokane, Washington, in the regular routine of the business:
“Dear Sir: On October 14, last, we acknowledged receipt of your check for $16.49 tendered in.p.ayment of premium due August 10, last, under your policy No. 2043476. Of course, this check could not be accepted, as your policy had already lapsed; it was therefore placed in suspense pending receipt of satisfactory certificate of health, but to date we do not appear to have received this certificate. Another quarterly premium of $16.49 fell due November 10, last, and check for this amount must now accompany the certificate of health to this office. We would very much like to have you. give this matter your attention at your earliest convenience, so that the same may be cleared up before the first of the year.' If we do not hear from you on or before December 25, we will refund your check of $16.49.”
In the ease of Kennedy v. The Grand Fraternity, 36 Mont. 325, 25 L. R. A. (n. s.) 78, 92 Pac. 971, the constitution and by-laws of the defendant society provided: “That if the assured, denominated ‘frater,’ shall fail to pay his monthly dues on or before the last secular day of the month for which the same are due and payable, he shall ‘thereupon become suspended by his own act, and his benefit certificate or certificates shall be absolutely void.’ ” This provision is identical, in effect, with the forfeiture. clause in the policy under consideration.
It seems to be well settled that time is of the essence of all [1] insurance contracts; and, even though the condition be construed as a condition subsequent, failure to pay when due forfeits the contract. (New York Life Ins. Co. v. Statham, 93 U. S. 24, 23 L. Ed. 789 [see, also, Rose’s U. S. Notes].) *163"When- the annual premium is payable in installments, a failure to pay any installment works a forfeiture. (Klein v. New York Life Ins. Co., 104 U. S. 88, 26 L. Ed. 662 [see, also, Hose’s U. S. Notes].) This court so held in the Kennedy Case, where the rule is stated thus: “The mere failure # # * to pay his dues for April and May ipso facto worked a forfeiture of his membership and an abrogation of the contract between the parties.” To the same effect is the case of Nielsen v. Provident etc. Assur. Soc., 6 Cal. Unrep. 804, 66 Pac. 663. (See, also, 2 Bacon on Life and Accident Insurance, sec. 453; Holly v. Metropolitan Ins. Co., 105 N. Y. 437, 11 N. E. 507.) The language of the policy in suit can mean nothing less. Punctuality in the payment of the premiums is a prerequisite in all contracts of life insurance. Indeed, no life insurance company could continue to do business without a strict adherence to the terms of its contracts. The unequivocal holding in the Kennedy Case is that a failure on the part of the insured to meet the payments within the time provided removes the liability of the insurei*, unless, by a course of dealing with the insured, it has evinced an intention to waive evidence of continued insurability, as this language implies: “This policy may be reinstated at any time, within three years from date of default in payment of any premium upon evidence of insurability satisfactory to the company and upon payment of the arrears of premium with interest thereon at the rate of 5 per centum per annum.” (19 Ency. of Law, 2d ed., 44, 47, and cases cited; Butler v. Grand Lodge, A. O. U. W., 146 Cal. 172, 79 Pac. 861; 2 Bacon on Benefit Societies and Life Insurance, 3d ed., sec. 385.) The plaintiff in the Kennedy Case, as in the case at bar, pleaded [2] reinstatement of the insured, thereby assuming the burdeib of establishing a waiver of the forfeiture. The claim was there made that, because the application for reinstatement was accompanied by the necessary fees then in arrears, assured had met all the requirements of the constitution and by-laws of *164the society, and neither the secretary nor its officers could refuse to recognize such reinstatement.
But, as we have seen, a contract of insurance can only be kept alive by payment of .the premiums within the time specified. In case of default, as here shown, it was incumbent upon the insured to meet the provision of the policy requiring certificate of good health “satisfactory to the company,” before it could be revived, unless production of the health certificate was waived by the company. Says Mr. Justice Holloway in the Kennedy Case: “This contract requires, in addition to the acts and things to be done on the part of the insured, that the society, or its officers, shall take affirmative action which involves the exercise of discretion and judgment; for the insured is only reinstated upon furnishing satisfactory evidence that he is in good health, and securing the approval of the Grand Secretary.” To precisely the same effect are New York Life Ins. Co. v. Scott, 23 Tex. Civ. App. 541, 57 S. W. 677; Clifton v. Mutual Life Ins. Co., 168 N. C. 499, 84 S. E. 817. Collins v. Metropolitan Life Ins. Co., 32 Mont. 329, 108 Am. St. Rep. 578, 80 Pac. 609, 1092, is in harmony with these views.
By the express terms of the policy, the liability of the defendant was unalterably fixed. It could not escape payment of the principal sum to the beneficiary upon the death of the insured, had the premiums been paid according to the terms-of the policy. By the same token, the beneficiary could not hope to enjoy its fruits without prompt payment of the premiums, or within the time fixed by the policy. These [3] obligations were mutual. Upon default of any one of the payments specified the liability of the company ceased immediately, and the parties were not restored to their status quo cmte until the insurability of Nelson had been proven to the satisfaction of the company, and the arrears of the premium with interest at the rate of five per centum per annum, paid, as the language of the policy plainly indicates. The August-10 installment was nearly two months overdue, interest accru*165ing meanwhile. Of the interest due no tender was made. The cheek did not reach the office of the company until, nearly sixty days after the payment was due. To work a restoration of the policy two things were necessary under its provisions: Proof of insurability satisfactory to the company, and a tender of the overdue premium and interest from the time of default. Assuming that by retaining the check the company waived the interest on the overdue premium, evidence that it did not waive production of the health certificate, as the policy required, is furnished in the three letters addressed to the insured, advising him that the policy had lapsed and that the health certificate was a condition precedent to the restoration of his rights in the premises. (Thompson v. Fidelity Mutual Life Ins. Co., 116 Tenn. 557, 115 Am. St. Rep. 823, 6 L. R. A. (n. s.) 1039, 92 S. W. 1098; Melvin v. Piedmont Ins. Co., 150 N. C. 398, 134 Am. St. Rep. 943, 64 S. E. 180.)
In Clifton v. Mutual Life Ins. Co., 168 N. C. 499, 84 S. E. 817, the supreme court of North Carolina, dealing with a similar question, said: “We agree with his honor that there is no evidence of a waiver of the conditions of the policy. The defendant • had a right to receive the premium and hold it, awaiting the return of the health certificate. That not being forthcoming, the defendant properly returned the premium after the death of the insured. Receiving the premium under such circumstances is no evidence of a waiver. * * * In Hay v. Insurance Co., 143 N. C. 257, 55 S. E. 623, the chief justice very pertinently says: ‘It is always sad when one who has made- payments on his policy deprives his family of expected protection by failure to pay at a critical time. But insurance is a business proposition, and no company could survive if the insured could default while in good health, but retain a right to pay up when impaired health gives warning. It is a warning of which the company also has the right to take notice when asked to waive a forfeiture. It is the insured’s own fault when he does not make a payment as he contracted.’ ”
*166The letter of September 9, addressed to Merl S. Nelson, informed him that he had then allowed his “policy to lapse by default in payment of the last premium,” a fact of which he was presumed to have knowledge. By the letter of October 15, receipt of his cheek for $16.49, tendered in payment of the premium due August 10, was acknowledged and he was again advised that his policy had lapsed and that in order to restore the same it would be necessary to furnish the company with a satisfactory certificate of health; and again, on December 8, by letter he was advised that his policy had already lapsed and the proceeds of his check placed in suspense pending receipt of certificate of health which he had not then furnished, and never did furnish, and that “if. we do not hear from you on or before December 25, we will refund your check of $16.49.”
Our opinion is that the policy had lapsed, that the letters addressed to the insured clearly negatived a - waiver of the forfeiture committed by the insured, and that the judgment and order refusing plaintiff a new trial should be and are affirmed. (

Affirmed.

Mr. Chief Justice Brantly and Associate Justices Holloway, Hurly and Matthews concur.